Filed:   October 3, 2002

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6182
                             (CA-99-431-7)



Jerome Clark,

                                                 Plaintiff - Appellant,

           versus


John D. Oakes, etc., et al.,

                                                Defendants - Appellees.



                               O R D E R



     The court amends its opinion filed September 23, 2002, as

follows:

     On page 2, section 1 -- counsel for appellees is corrected to

read “William Michael Hackworth, City Attorney, William X. Parsons,

Assistant City Attorney, Elizabeth Kay Dillon, CITY ATTORNEY’S

OFFICE, Roanoke, Virginia, for Appellees.”

     On page 3, footnote * -- the references to “Oakes” are

corrected to read “Clark.”

                                           For the Court - By Direction



                                           /s/ Patricia S. Connor
Clerk
                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6182



JEROME CLARK,

                                              Plaintiff - Appellant,

          versus


JOHN D. OAKES, Roanoke City Police Officer;
JOHN DOE 1, Roanoke City Police Officer; JOHN
DOE 2, Roanoke City Police Officer; JOHN DOE
3, Roanoke City Police Officer; JANE DOE 1,
Nurse, Roanoke City Jail,

                                             Defendants - Appellees,

          and


ROANOKE CITY POLICE DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-431-7)


Submitted:   August 27, 2002            Decided:   September 23, 2002


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jerome Clark, Appellant Pro Se. William Michael Hackworth, City
Attorney, William X. Parsons, Assistant City Attorney, Elizabeth
Kay Dillon, CITY ATTORNEY’S OFFICE, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               4
PER CURIAM:

     Jerome Clark appeals a jury verdict in his 42 U.S.C.A. § 1983

(West Supp. 2002) action against Roanoke City police officer John

D. Oakes and other unnamed police officers.* This court may reverse

a jury verdict only when there is a complete absence of probative

facts to support the conclusions reached by the jury.            Sherrill

White Constr., Inc. v. S.C. Nat’l Bank, 713 F.2d 1047, 1050 (4th

Cir. 1983).   We find probative facts to support the conclusions

reached by the jury.       Accordingly, we affirm the jury’s verdict.

We deny Clark’s motion “to serve Officers Oakes and Hurley with

perjury   charges”   and   his   motion   to   authorize   preparation   of

transcript at government expense.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




     *
       On appeal, Clark does not contest the district court’s
dismissal of the other defendants from this action. With respect
to the unnamed officers, despite warning by the district court that
failure to amend the complaint with the identities of these
officers would result in dismissal against the unnamed officers,
Clark failed to do so.


                                     5